The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/04/2021 has been entered.

DETAILED ACTION
Claims 1-18 and 21-22 are pending in the Claim Set filed 1/25/2021.
Claims 5, 7, 19 and 20 are canceled.
Applicants elected Group I: 1-10, 13-16 and 18 in the reply filed on 5/15/2020 and elected species: A, the solid maraviroc composition; and for species B, the mixture of polyvinyl alcohol (PVA) as hydrophilic polymer and dioctyl sodium sulfosuccinate as surfactant.
Claims 11-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1-4, 6 and 8-10 are examined to the extent that they read on the elected species.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 1-4, 6 and 8-10 under 35 U.S.C. 103(a) as being unpatentable over Foster et al (US 20160008281) [Foster] is withdrawn in favor of the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 

Claims 1-4, 6 and 8-10 under 35 U.S.C. 103(a) as being unpatentable over Giardiello et al (US 20140220140) [Giardiello].
Claim Interpretation
Instant Claims recite the transitional term ‘comprising’; wherein the transitional term ‘comprising’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
 
Regarding claims 1-4, 6 and 8-10,
Giardiello teaches a solid composition and an aqueous dispersion comprising nanoparticles of the anti-retroviral drug such as efavirenz. The solid composition and aqueous dispersion additionally comprise a mixture of a hydrophilic polymer and a surfactant. The surfactant is selected from a polyoxyethylene sorbitan fatty acid ester, sodium deoxycholate and dioctyl sodium sulfosuccinate or a combination thereof. The hydrophilic polymer is selected from polyvinyl alcohol (PVA), a polyvinyl alcohol-polyethylene glycol graft copolymer, a block copolymer of polyoxyethylene and polyoxypropylene, polyethylene glycol, hydroxypropyl methyl cellulose (HPMC), and polyvinylpyrrolidone 
for the treatment and/or prevention of retroviral infections such as human immunodeficiency virus (HN) (Abstract; [0014-0020]; [0093]; [0094]; See entire document). In particular, Giardiello teaches that the solid composition and an aqueous dispersion comprising efavirenz in combination with maraviroc [0213].
Giardiello teaches the nanoparticles of anti-retroviral drug have an average particle
size of less than or equal to 1 micron (μm), wherein an average particle size of between 100 and 1000 nm; wherein an average particle size between 100 and 600 nm [0062]; furthermore, the nanoparticles comprising anti-retroviral drug provide a polydispersity that is less than 0.5 [0064].
	Giardiello teaches that the solid composition is administered as it is to a patient, or further formulated to provide a pharmaceutical composition in the form of, for example, a tablet, capsule, lozenge, or a dispersible powder or granule formulation [0061].
	Giardiello teaches a solid composition comprising an anti-retroviral drug in the amount of 60 to 70 wt%; 20 to 40 wt% of the hydrophilic polymer and surfactant combined, for example, 
	Giardiello teaches that although it is possible that the solid compositions, aqueous dispersions, and pharmaceutical compositions of the invention may be used as a sole medicament in the treatment and/or prevention of a retrovirus infection such as HIV, it is
more typical that this agent will be used in combination with one or more additional anti-retroviral, for example, Maraviroc [0212-0213].
	Furthermore, Giardiello teaches the invention provides a combination suitable for use in the treatment or prevention of a retrovirus infection, such as HIV, comprising a solid composition, an aqueous dispersion, or a pharmaceutical composition as defined hereinbefore, and one or more other antiretroviral agents and wherein the solid composition, an aqueous dispersion, or a pharmaceutical composition for use in the treatment or prevention of a retrovirus infection, such as HIV, wherein the solid composition, aqueous dispersion, or pharmaceutical composition is administered in combination with one or more other antiretroviral agents, for example, Maraviroc {0213; [0221-0222].

Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Giardiello (US 20140220140).


Response to Arguments
Applicant’s arguments with respect to Foster regarding Instant Calims has been considered but are moot because the new ground of rejection does not rely on the teachings of Foster in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626